Case 1:19-cv-01574-AJT-MSN Document 20 Filed 12/20/19 Page 1 of 1 PageID# 965




                      UNITED STATES DISTRICT COURT
                          CIVIL MOTION MINUTES


Date: 12/20/2019                                     Judge: Trenga/MSN
Time: 12:14 - 12:22                                  Reporter: J. Egal



Civil Action Number: 1:19-cv-1574


VOLKSWAGON GROUP OF AMERICA, INC.

V.

THE UNINCORPORATED ASSOCIATIONS IDENTIFIED IN SCHEDULE A


Appearances of Counsel for Plaintiff and Defendant

  Counsel for Plaintiff              Counsel for Defendant
  Monica Talley
  Daniel Block
  Nicholas Nowak


Motion to/for:
[10] Motion for Temporary Restraining Order by pltf.

Argued and
(X) Granted       ( ) Denied           ( ) Granted in part/Denied in part
( ) Taken Under Advisement                  ( ) Continued to


(X) Order to Follow


Preliminary Injunction Hearing set for 1/2/2020 at 2:00 p.m.


The Court requires that Plaintiff post bond in the amount of $1,000.00
